GR | BINA by 00088--en Document 3 Filed 04/27/21 Page1of9 PagelD5

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF TEXAS

 

“x

 

NAANDI MURGERSON
(In the space above enter the full name(s) of the plaintiff(s).)

- against — 3 -2 1 CvV0904 Be i

 

COMPLAINT
Jury Trial: Yes No

 

 

(check one)

 

 

 

 

 

 

 

 

PROCOLLECT, INC

 

(In the space above enter the full name(s) of the defendant(s). If you
cannot fit the names of all of the defendants in the space provided,
please write “see attached” in the space above and attach an
additional sheet of paper with the full list of names. The names
listed in the above caption must be identical to those contained in
Part I. Addresses should not be included here.)

I. Parties in this complaint:
A. List your name, address and telephone number. If you are presently in custody, include your identification

number and the name and address of your current place of confinement. Do the same for any additional
plaintiffs named. Attach additional sheets of paper as necessary.

 

 

 

 

Plaintiff Name NAANDI MURGERSON
Street Address 10230 BURNT MILL LN
County, City COLLIN COUNTY, FRISCO
State & Zip Code TEXAS 75035
Telephone Number 215-292-9080

 

Rev. 10/2009

 
Case 3:21-cv-00948-M-BN Document 3 Filed 04/27/21 Page2of9 PagelD6

B. List all defendants. You should state the full name of the defendants, even if that defendant is a government
agency, an organization, a corporation, or an individual. Include the address where each defendant can be
served. Make sure that the defendant(s) listed below are identical to those contained in the above caption.
Attach additional sheets of paper as necessary.

Defendant No. |

Defendant No. 2

Defendant No. 3

Defendant No. 4

Il. Basis for Jurisdiction:

Name PROCOLLECT, INC

Street Address 12170 ABRAMS RD #100
County, City DALLAS COUNTY, DALLAS
State & Zip Code TEXAS 75243

Name

 

Street Address

 

County, City
State & Zip Code

 

 

Name

 

Street Address

 

 

County, City
State & Zip Code

 

Name

 

Street Address

 

County, City
State & Zip Code

 

 

Federal courts are courts of limited jurisdiction. Only two types of cases can be heard in federal court: cases
involving a federal question and cases involving diversity of citizenship of the parties. Under 28 U.S.C. § 1331, a
case involving the United States Constitution or federal laws or treaties is a federal question case. Under 28 U.S.C. §
1332, a case in which a citizen of one state sues a citizen of another state and the amount in damages is more than
$75,000 is a diversity of citizenship case.

A. What is the basis for federal court jurisdiction? (check all that apply)

Q Federal Questions

Q Diversity of Citizenship

B. If the basis for jurisdiction is Federal Question, what federal Constitutional, statutory or treaty right is at

issue? _TCPA- TELEPHONE CONSUMER PROTECTION ACT

 

 

Rev. 10/2009

 
What
| happened
to you?

 

 

 

Who did
what?

 

 

Was
anyone
else
involved?

Who else
saw what
happened?

 

 

Case 3:21-cv-00948-M-BN Document 3 Filed 04/27/21 Page3of9 PagelD 7

C. If the basis for jurisdiction is Diversity of Citizenship, what is the state of citizenship of each

party?

Plaintiff(s) state(s) of citizenship

 

 

Defendant(s) state(s) of citizenship

 

Il. Statement of Claim:

State as briefly as possible the facts of your case. Describe how each of the defendants named in
the caption of thiscomplaint is involved in this action, along with the dates and locations of all
relevant events. You may wish to include further details such as the names of other persons
involved in the events giving rise to your claims. Do not cite any cases or statutes. If you intend to
allege a number of related claims, number and set forth each claim in a separate paragraph. Attach
additional sheets of paper as necessary.

A. Where did the events giving rise to your claim(s) occur? DALLAS, TEXAS

 

B. What date and approximate time did the events giving rise to your claim(s) occur? THIS
HAS BEEN HAPPENING FROM APRIL 2018 TO APRIL 2021

 

 

Cc. Facts:
NAANDI MURGERSON ( Plaintiff”),alleges the following against
PROCOLLECT, INC (“Defendant”): INTRODUCTION

1. Plaintiff's Complaint is based on the Telephone Consumer Protection Act 47 U.S.C. § 227, et

seq. (“TCPA).

2. Jurisdiction of this court arises pursuant to 28 U.S.C. § 1331 grants this court original
jurisdiction of all civil actions arising under the laws of the United States. See Mins v. Arrow
Fin. Services, LLC, 132 S. Ct. 740, 747, 181 L. Ed. 2d 881 (2012).

3. Defendant conducts business in the State of TX and as such, personal jurisdiction is

established.

. Venue is proper pursuant to 28 U.S.C. § 1391(b)(2). PARTIES

. Plaintiff is a natural person residing in TX.

. Plaintiff is a “person” as that term is defined by 47 U.S.C. § 153(39).

. Defendant is a company with its headquarters located at ( 12170 ABRAMS RD #100,

DALLAS, TX 75243)

. Defendant is a “person” as that term is defined by 47 U.S.C. § 153(39).

9. Defendant acted through its agents, employees, officers, members, directors, heirs, successors,
assigns, principals, trustees, sureties, subrogees, representatives, and insurers.

10. Plaintiff has a cellular telephone number.

11. Plaintiff only used this number as a cellular telephone number.

12. Defendant placed repeated harassing telephone calls to Plaintiff on her cellular telephone.

13. When contacting Plaintiff on her cellular telephone, Defendant used an automatic telephone
dialing system, automated messages, and/or a prerecorded voice.

NOOSA

00

Rev. 10/2009 «3s

 
 

Case 3:21-cv-00948-M-BN Document 3 Filed 04/27/21 Page4of9 PagelD8&

14. Defendant’s calls to Plaintiff's cellular telephone would usually begin with a pre-recorded
voice or a noticeable delay before Plaintiff was transferred to a live agent or the call terminated.

15. Plaintiff also received automated voicemails from Defendant.

16. Defendant’s telephone calls to Plaintiff cellular telephone were not made for “emergency
purposes.”

17. Shortly after calls began, Plaintiff demanded that Defendant stop placing calls to her
cellular telephone, thereby revoking any consent that Defendant may or may not have thought
it had to call her.

18. Once Defendant was aware its calls were unwanted, any further calls could only have been
for the purpose of harassment.

19. Plaintiff found the Defendant’s repeated calls upsetting, harassing, aggravating, annoying,
frustrating, and invasive.

COUNT I DEFENDANT VIOLATED THE TCPA

20. Plaintiff incorporates the foregoing paragraphs as though the same were set forth at length
herein.

21. Defendant initiated multiple automated telephone calls to Plaintiff's cellular telephone
using a prerecorded voice.

22. Defendant initiated automated calls to Plaintiff using an automatic telephone dialing
system.

23. Defendant’s calls to Plaintiff were not made for emergency purposes, but rather were
placed in its attempts to attempt to collect an alleged account balance owed by Plaintiff.

24. After Plaintiff told Defendant to stop calling, Defendant was on notice that any applicable
consent, if any ever existed, was revoked.

25. Defendant’s acts as described above were done with malicious, intentional, willful,
reckless, wanton, and negligent disregard for Plaintiff's rights under the law and with the
purpose of harassing Plaintiff.

26. The acts and/or omissions of Defendant were done unfairly, unlawfully, intentionally,
deceptively, and fraudulently and absent lawful right, legal defense, legal justification, or legal
excuse.

27.  Asaresult of the above violations of the TCPA, Plaintiff has suffered the loss and damages
set forth above entitling Plaintiff to an award of statutory, actual, and treble damages.
WHEREFORE, Plaintiff, NAANDI MURGERSON, respectfully prays for a judgment as
follows:

a. All actual damages suffered pursuant to 47 U.S.C. § 227(b)(3)(A);

b. Statutory damages of $500.00 per telephone call in violation of the TCPA pursuant to 47

U.S.C. § 227(b)(3)(B);

c. Treble damages of $1,500 for each call in violation of the TCPA, pursuant to 47 U.S.C. §§
227(c)(5)(B) and 227(c)(5)(C);

d. Injunctive relief pursuant to 47 U.S.C. § 227(b)(3); and

e. Any other relief deemed appropriate by this Honorable Court.

Rev. 10/2009 -4.-

 
 

Case 3:21-cv-00948-M-BN Document 3 Filed 04/27/21 Page5of9 PagelD9

IV. Injuries:

If you sustained injuries related to the events alleged above, describe them and state what medical treatment, if any,
you required and received. I HAVE BEEN IN PAIN, I! CANNOT SLEEP BECAUSE MY PHONE IS RINGING.
IT HAS CAUSED ME STRESS AND DEPRESSION. THE DOCTOR HAS GIVEN ME PAIN MEDICATION
FOR THE CONSTANT MIGRAINES THAT I AM HAVING BECAUSE OF ALL THE CALLS I HAVE BEEN
RECEIVING.

 

 

 

 

 

 

 

 

 

V. Relief:

State what you want the Court to do for you and the amount of monetary compensation, if any, you are seeking, and

the basis for such compensation.

 

Statutory damages of $500.00 per telephone call in violation of the TCPA pursuant to 47
U.S.C. § 227(b)(3)(B);
Treble damages of $1,500 for each call in violation of the TCPA, pursuant to 47 U.S.C. §§ 227(c)(5)(B) and
227(c (SC);
Injunctive relief pursuant to 47 U.S.C. § 227(b)(3); and

 

 

 

 

 

Any other relief deemed appropriate by this Honorable Court. I am seeking a total of $50,000 because I have been

 

called over 100 times over that past 3 years by this company.

 

 

 

 

 

 

 

Rev. 10/2009 -5-

 
Case 3:21-cv-00948-M-BN Document 3 Filed 04/27/21 Page 6of9 PagelD 10

Signed this Z) day of. Aree \ , 20 Z\

Signature of Plaintiff Mw me Mjoorr

Mailing Address _10230 BURNT MILL LN, FRISCO, TX 75035

 

 

Telephone Number 215-292-9080
Fax Number (if you have one)

 

E-mail Address NAANDIM@YAHOO.COM

Note: All plaintiffs named in the caption of the complaint must date and sign the complaint. Prisoners must also
provide their inmate numbers, present place of confinement, and address.

For Prisoners:
I declare under penalty of perjury that on this day of. , 20 , | am delivering

this complaint to prison authorities to be mailed to the Clerk’s Office of the United States District Court for the
Eastern District of Pennsylvania.

 

Signature of Plaintiff:

Inmate Number

 

Rev. 10/2009 -6-

I declare under penalty of perjury that the foregoing is true and correct.
|
|
|
|
|
|
|
|

 
 

IS44 (Rev. 1020 Case 3:21-cv-00948-M-BNC DGdutOVERiGHEAA7/21 Page 7 of9 PagelD 11

The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the

purpose of initiating the civil docket sheet.

(SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

 

I. (a) PLAINTIFFS
NAANDI MURGERSON

(b) County of Residence of First Listed Plaintiff

(EXCEPT IN U.S. PLAINTIFF CASES)

(c) Attorneys (Firm Name, Address, and Telephone Number)

COLLIN

DEFENDANTS
PROCOLLECT,

NOTE: INLAND CO

THE TRACT

Attorneys (If Known)

 

County of Residence of First Listed D

INC

Pfenda nt | D
(IN U.S. PLAINTIFF C

INDEMNATION GASES
OF LAND INVOLVED.

 

SES-ON)
USE THE LOCATION OF

APR 21 aK

 

 

CLERK

U.S. DISTRICT COURT

 

Ill. BASIS OF JURISDICTION (Place an “x” in One Box Only)

U.S. Government
Plaintiff

Oi

U.S. Government
Defendant

[2

ils Federal Question
(U.S. Government Not a Party)

oO 4 Diversity
(Indicate Citizenship of Parties in Item IIL)

 

IV. NATURE OF SUIT (Place an “x” in One Box Onlv)

(For Diversity Cases Only)

PTF

Citizen of This State

O

Citizen of Another State

O
0

Citizen or Subject of a
Foreign Country

 

NORTHERN DISTRICT Of. FEXAS

IL. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X" in One Box tor Platniify

 

and One Box for Defendant)

DEF

1 (jt

Incorporated or Principal Place

PTF

CL] 4

DEF

14

of Business In This State

2 []2

of Business In A:

3. —)3

Foreign Nation

Incorporated and Principal Place

Os Os

nother State

Ole Lis

Click here for: Nature of Suit Code Descriptions.

 

| CONTRACT

TORTS

FORFEITURE/PENALTY

BANKRUPTCY

OTHER STATUTES

 

110 Insurance

120 Marine 310 Airplane

Liability
Slander

Liability
340 Marine

130 Miller Act
140 Negotiable Instrument
LJ 150 Recovery of Overpayment
& Enforcement of Judgment
151 Medicare Act
152 Recovery of Defaulted
Student Loans
(Excludes Veterans)
CL 153 Recovery of Overpayment Liability
of Veteran's Benefits
[_] 160 Stockholders’ Suits
[| 190 Other Contract
195 Contract Product Liability
196 Franchise

Injury

 

PERSONAL INJURY
315 Airplane Product
320 Assault, Libel &

330 Federal Employers’

345 Marine Product

350 Motor Vehicle

355 Motor Vehicle
Product Liability

360 Other Personal

362 Personal Injury -
Medical Malpractice

PERSONAL INJURY
CT 365 Personal Injury -
Product Liability
LC] 367 Health Care/
Pharmaceutical
Personal Injury
Product Liability
C 368 Asbestos Personal
Injury Product
Liability
PERSONAL PROPERTY
370 Other Fraud
371 Truth in Lending
L] 380 Other Personal
Property Damage
CL] 385 Property Damage
Product Liability

| 625 Drug Related Seizure
of Property 21 USC 881
| ]690 Other

422 Appeal 28 USC 158
423 Withdrawal
28 USC 157

H

375 False Claims Act

376 Qui Tam (31 USC
372%a))

400 State Reapportionment

 

 

P

 

410 Antitrust

 

   

820 Copyrights

830 Patent

835 Patent - Abbreviated
New Drug Application

840 Trademark

 

L.

| 880 Defend Trade Secrets

 

ABOR
710 Fair Labor Standards
Act
| 720 Labor/Management
Relations
740 Railway Labor Act
751 Family and Medical
Leave Act

 

7
220 Foreclosure 441 Voting
230 Rent Lease & Ejectment

240 Torts to Land 443 Housing/

 

LJ
:
[|

Other
448 Education

 

442 Employment

446 Amer. w/Disabilities -

T | 463 Alien Detainee
| 510 Motions to Vacate
Sentence

245 Tort Product Liability Accommodations | 530 General
290 All Other Real Property 445 Amer. w/Disabilities - T | 535 Death Penalty
Employment Other:

540 Mandamus & Other

550 Civil Rights

555 Prison Condition

560 Civil Detainee -
Conditions of
Confinement

 

REAL PROPERTY CIVIL RIGHTS PRISONER PETITIONS 790 Other Labor Litigation
10 Land Condemnation 440 Other Civil Rights Habeas Corpus: 791 Employee Retirement

Income Security Act

|____IMMIGRATION._|

Act of 2016

SOCIAL SECURITY _
861 HIA (1395ff)
862 Black Lung (923)
863 DIWC/DIWW (405(g))
864 SSID Title XVI

[| 865 RSI (405(g))

430 Banks and Banking
450 Commerce

 

 

$s

 

 

__ FEDERAL TAX SUIT:
{_] 870 Taxes (U.S. Plaintiff
or Defendant)

[_] 871 IRS—Third Party
26 USC 7609

 

462 Naturalization Application
465 Other Immigration
Actions

 

 

| 460 Deportation
470 Racketeer Influenced and
T Corrupt Organizations
| 480 Consumer Credit
(15 USC 1681 or 1692)
X] 485 Telephone Consumer
Protection Act
490 Cable/Sat TV
850 Securities/Commodities/
Exchange
|] 890 Other Statutory Actions
891 Agricultural Acts
893 Environmental Matters
895 Freedom of Information
Act
896 Arbitration
899 Administrative Procedure
Act/Review or Appeal of
Agency Decision
|] 950 Constitutionality of
State Statutes

 

 

V. ORIGIN (Place an “X” in One Box Only)
Rl 1 Original C? Removed from
Proceeding State Court

VI. CAUSE OF ACTION

 

oO 3. Remanded from
Appellate Court

a 4 Reinstated or Oo 5 Transferred from
Another District
(specify)

Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
TELEPHONE CONSUMER PROTECTION ACT 47 U.S.C. § 227
Brief description of cause:
TELEPHONE CONSUMER PROTECTION ACT 47 U.S.C. § 227

Reopened

Transfer

6 Multidistrict
Litigation -

8 Multidistrict
Litigation -
Direct File

 

VII. REQUESTED IN

[] CHECK IF THIS IS A CLASS ACTION

DEMAND $

CHECK YES only if demanded in complaint:

 

COMPLAINT: UNDER RULE 23, F.R.Cv.P. JURY DEMAND: (Xlyes [No
VII. RELATED CASE(S)
‘See instructions):
IF ANY (ee nsTUONS’  TNGE DOCKET NUMBER

 

 

DATE

SIGNATURE OF ATTORNEY OF RECORD

 

FOR OFFICE USE ONLY

RECEIPT #

AMOUNT

APPLYING IFP

 

JUDGE

MAG. JUDGE

 
Case 3:21-cv-00948-M-BN Document 3 Filed 04/27/21 Page 8of9 PagelD 12

AO 440 (Rev. 06/12) Summons in a Civil Action

UNITED STATES DISTRICT COURT

for the
Northern District of Texas [=]

 

NAANDI MURGERSON

Plaintiff(s)
Vv

. Civil Action No.
PROCOLLECT, INC

3-21CV0946-&

wee ew ww So a a a aS

Defendant(s)

SUMMONS IN A CIVIL ACTION

PROCOLLECT, INC
12170 ABRAMS RD #100
DALLAS, TX 75243

To: (Defendant’s name and address)

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney,

whose name and address are: NAANDI MURGERSON
10230 BURNT MILL LN
FRISCO, TX 75035

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

CLERK OF COURT

Date: :
Signature of Clerk or Deputy Clerk
 

Case 3:21-cv-00948-M-BN Document 3 Filed 04/27/21 Page9of9 PagelD 13

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 

Civil Action No.

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l)

This summons for (name of individual and title, if any)

was received by me on (date)

C1 I personally served the summons on the individual at (place)

on (date) ; or

© I left the summons at the individual’s residence or usual place of abode with (name)

, a person of suitable age and discretion who resides there,

on (date) , and mailed a copy to the individual’s last known address; or

O I served the summons on (name of individual) , who is

designated by law to accept service of process on behalf of (name of organization)

on (date) ; or
© TI returned the summons unexecuted because ; or
OF Other (specify):
My fees are $ for travel and $ for services, for a total of $ 0.00

I declare under penalty of perjury that this information is true.

Date: .
Server’s signature

Printed name and title

Server’s address

Additional information regarding attempted service, etc:

 
